KURT JOHNOSN 13177“081
UNITED STATES PENTITENTIARY
P.O. BOX 1000

MARION, IL 62959

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA, CaSe NO.: 18~Cr~44043-JPG
Plaintiff, RULE 29 JUDGMENT OF ACQUITTAL

V.

KURT F. JOHNSON,

Defendant.
/

The defense seeks a Judgment of Acquittal in order to correct the complete
miscarriage of justice that resulted from the mockeries of due process that cul-
minated in an unfair trial and baseless conviction. The judgment of acquittal
is timely filed with the verdict entered on wednesday 9~26-18. The acquittal
is a righteous choice and far less dangerous to society as to risk than an im-
proper conviction. The judge stands as the 13th juror and is the last bastion
and bulwark of protection against the abuses of the self-authenticating govern-
ment wielding the sword of criminal sanctions against the accused. The acquitt-
al can also correct and rescue the court from its own error of adopting the pre-
sumptions of the government and its cooperation with the trial tactics that had
the sole purpose of disadvantaging the defense with an impossible calendar for
discovery of the truth and a convenient calendar to advance a false and mislead-
ing theory to prevent any rebuttal, and for Quinley to finish before his trans-
fer.

SUFFICIENC¥ OF THE EVIDENCE
The material fact that conclusively settles this indictment is the exist-

ence or non-existence of the world Court judgment} That fact was not conclusive-

page l of 7

ly resolved in the trial. All the witnesses whether credibile or not only
offered opinions and beliefs. Not one offered conclusive evidence of the judg-
ment or non-judgment either prosecution or defense. The defense was precluded
from doing so by the trial tactics of the government and the unfair discovery
exaserbated by the rush to trial by the court. The government had no interest
in the truth becuase they had their narrative and felt that they could gain a
conviction with circumstantial evidence they knew they could protect from re-
buttal. By doing so Life, Liberty, and property was seized on the credibility
of a webpage (non~contextual_ and an unexhuasted list of treaties. Really?

The FBI can't interview Judge Donoghue, the trial can't wait until she is con-
tacted to speak conslusively on the matter, the banks Duetsche and ADCB can't
be reached to authenticate the legitimacy of their offers to purchase interest
in world Court judgments? The government can't find the party who represented
them in the world Court proceedings? Since when can the government take one
position in one court and a contrary position in another Court. Isn't that a
fraud upon this court when they knew or should have known the existence of the
judgment and chose to conceal that fact by ommission from:the court, the jury,
and the defense? All these detailed facts do not get tested for their veracity
only sidestepped by smoke and mirrors" This is not a judicial function but a
political hack job to protect a secret prison-continuing criminal enterprise-
employees-and the sequestering of the defense away from any discovery vehicle
for verification. Truth matters in reality and justice. why is it avoided and
substituted for a suspicous, speculative, and presumptive narrative with no
basis in fact, only belief? Only the non-existence of the world Court judgment
could validate this teory and that fact was not offered into evidence. Only the
lack of proof of its existence becuase proving it, which was possible, was made
impossible by the government's trial tactics working in conjunction with the
court's rediculous mad dash calendar. Facts didn't resolve the dispute. A trial

that encouraged and allowed a self-authenticating void or vacuum without facts

page 2 of 7

was made an alternative for injustice. This is a complete reverse of due pro-
cess in that guilt is presumed and any proof to the contrary is intentionally
withheld or obstructed procedurally. The court can tell by the subpoenas sought
and the Letter Rogatory that the defense has no fear of obtaining the conclusive
answer to the factual dispute. why does the court and the government? why is
a webpage and list of treaties suffient? Becuase guilt was already presumed.
Or perhaps they already know of the judgment's existence and for political rea-
sons feel obligated to prevent the defense from confirming this fact. All the
conditions of confinement are ideal for this tactic of obstruction, censorship,
and concealment. Even if it is just to protect their beliefs it is still an
unfair advantage at the expense of due process.
MERGER

An acquittal is necessary at a bare minimum for half the charges because
of the merger issue. This is not a duplicity or multiplicity issue. It is
distinct and not even subject to the Blockburger Test. Bankruptcy fraud and
false oaths are conjoined twins with only one heart of bankruptcy fraud. You
cannot separate them without killing half. It is impossible to commit bank-
ruptcy fraud without a false oath and every false oath is an act of bankruptcy
fraud. The scheme of the bankruptcy fraud being a separate element for the
Blockburger Test can never be reached because every scheme necessarily includes
a false oath. when it is impossible to separate two offenses from a merged act
Congress identifying them as distinct can only speak to a charging option and
not a stacking option of double punishment. Double jeopary precludes Congress
from dissecting this fine a frog hair as anything more than a mental exercise
since the split is factually and legally impossible in reality. The merger is
in more than the imseparable act(s) but in any proper statutory construction
interpretation "in relation to“ of each statute combines the act(s) in function

and purpose.

page 3 of 7

TITLE 18

The court cannot confer jurisdiction upon itself and the executive cannot
exert police power beyond legislation; only congress can legislate. In this
action two statute used to provide subject matter jurisdiction and executive
police authority was part of Title 18 that was never legislated into existence
in 1948. Though these particular statutes were adopted by latent amendments
there is no Constitutional provision by which you can bypass limited enumerated
powers by later amendment. A non-legislated foundation is not cured by a pro-
per amendment. Of course proper is used merely in the appearance because it
could never be proper in substance. The House passed a version of Title 18
and the Senate passed a version but neither passed on the same version as re-
quired by law. It is not the will to act that converts a bill into law but a
formalized and rigid procedure. That did not occur in 1948 and so 18 U.S.C. §§
152(3) & 157 are not laws. They confer no jurisdiction upon the court, they
authorized no police power, they provide no guidance to the petite jury, give
nothing for the grand jury to consider, and provide no notice in due process of
any prohibition or offense to defend to the accused. Due process cannot be in-
itiated until a statutory calim confiers a right in a subject matter forum.
without a right there can be no wrong.' The political ramifications of such a
blunder and irresponsible cover-up by congress, the courts, and the executive
is not a consideration before this court. One accused has been put to trial
without any legal authority to do so. Acquittal is an appropriate remedy for
this error. this error is not political factually but became judicial once
process was substituted for due process.

v OUTRAGEOUS GOVERNMENT CONDUCT

It was very convenient for this court to prevent a trial relevant to the

conditions of confinement if not complicit. This government at all three bran-

ches has no regard for the person of law, our Creator, Jesus the Christ. what
a sham and a shame truth does not matter, only the appearance of a thing. God

page 4 of 7

is not fooled and neither are His children. It may be easy to dupe 12 jurors
you have educated into ignorance and propragandized to defraud them of their
power and God given rights. But a verdict obtained through fraud and deceit is
not righteous or conclusive. It is merely one more condemnation in the parade
of outrageous government conduct. Setting aside the false claims that incarc-
erated innocence the first time, once, apparently was not enough. Once could
be an error but twice? Two is the number for witness and now the testimony of
corruption is complete. This machine of injustice was engineered. JOHNSON

was placed in your secret prison which was presented to Congress as a program
needed in the fight against muslim terrorism. what a lie! Mr. True testified
it is not a program nor is it just for terrorist. Congress doesn‘t care about
the lie because they have a popular narrative of propaganda "the war on terror"
to cover their sins. The executive has it's FBI and DOJ to steer their invest-
igations to any theory because truth is no longer their objective. They only
use police power to quell dissent or crush opposition. with such hubris that
they have no fear or respect for the office of President, rule of law, or the
lives they destroy. Even though JOHNSON did obtain a judgment from the world
Court that they know to be a true fact they have lied and defrauded the court
in every procedure opened by JOHNSON. ~The judiciary in this Southern District
is not unbiased. They have joined in the outrageous government agenda of con-
cealment at any cost. Herndon refused to have the government answer in 17-cv-
1010;DRH. Rosenstengal did not defend the court's independence when she all-
owed this secret prison‘s staff denial of access to the courts by their confis-
cation of civil complaint in 15-cv-00525~NJR. Grandy intentionally adopted the
government's fraud and prevented access for JOHNSON to the vehicles of discovery
that would expose the government's fraud and reveal the truth of a creditor‘s
right in 18-bk-40014, 40015-LKG. On appeal Rosenstengal get‘s her second bite

at the apple with her cover for outrageous government conduct in 18-cv~0783-NJR.

page 5 of 7

Not to be outdone this court used its mad dash calendar to deny JOHNSON a fair

use of the discovery which would have verified the world Court judgment and in-
nocence; 'It worked complicitly with the government to assure truth was conceal-
ed, and the secret political pet of these nazi-style prisons in your circuit re-
main a functioning secret. The FBI in its investigation conducted no interviews
with exculpatory witnesses they knew to be relevant. Months before they, along
with others, the IRS, the Secret Service, and the Postal Inspector threatened
Stephen Sherak and family which prevented him from providing JOHNSON with a copy
of the applicable treaty and the judgment. lt further forced him to get the
judgment recertified on 2-8-18 with all his family names redacted for rear of
retaliation. This court narrowed by its calendar and subpoenas defense's case
down to Stephen Sherak who for fear refused to testify. At every turn and every
opportunity the government has used the power of force and corruption to con-
ceal the one decisive piece of evidence that exposes their secrets and frauds
to public scrutiny and no branch is innocent. Fortunately this judgment is not
a product of this government, which corruption would have prevented. It is an
independent fact of reality uncontrolled by this self-authenticating corrupt
machine of wicked hearts, as is the voracious efforts of obstruction and con-
cealment. This court already knew the`game it entered.' Now it knows the de-
fense knows the game. what it doesn‘t know is all the cards in play. will it
wager all on the agenda of fraud or distance itself, make a small showing of
plausible deniability, and fold to a superior hand? History is not written by
men as you presume it is only written about ment what will be the report about
this court when the judgment is revealed? Five times now the judiciary which
was enumerated as a vehicle ot redress outrageous government conduct has pur-
posefully prevented JOHNSON from using its power to conclusively prove the
allegations made of a tyrannical government and handed the government stolen
victories to use as precedent. All self-authenticating fraud, all stand before

the way, the Truth, the Life with no hope to avoid hell's damnation kind of

page 6 of 7

fraud. A soul for a paycheck and a tin badge. what a cheap bargain to main-
tain such a frivilous and temporary fraud of secret lawless prisons. You do
not rob JOHNSON of truth only yourselves. You do not condemn innocence only
yourselves. You do not get to change right to wrong, you only gained the sin-
ful knowledge of good and evil whereby you delude yourselves that your decrees
have any force and effect. Truth, righteousness, morals, and ethic are trans-
cendent to pea-brains and wretched souls which can be borrowed but never
stolen.
CONCLUSION

This is your last exit from the Southbound Train before the truth is con-
clusively revealed. You have good cause to acquit and more personal knowledge
of facts than can be touched on in this brief writing. Do what is just and
right for your own soul. JUHNSON is not begging for self, just for truth. A
truth that will set both of us free. JOHNSON believes that man created in the
image of God has an intrinsic wealth too valuable for these cheap tricks. It's
never too late to repent while you have breath. You let my mother nug me,

which was very kind. It has been 6 years. I owe you this favor.

october 8, 2018 Respectfuiiy submi’tted,
HousToN v. LAck ` ',- ~

x ft 4 urt- .-Johnson for
K RT . J ON Defendant.

    

   

By~

 

page 7 of 7

KURT F. JOHNSON 13177-081
UNITED STATES PENITENTIARY

P.O. BOX 1000
MARION, IL 62959

E.LHVJH ?{'ld}itld

 

***PRIVATE AND CONFIDENTIAL***
***INTENDED SOLELY FOR THE RECIPIENT***
***SPECIAL/LEGAL MAIL***

4013177-081¢>
U S Dist Court

301 W |\/|A|N ST
Benton, |L 62812

United States

DTE: CTU and all ASSOCIATES: The use of your criminal mail system by
ecessity is not acceptance and no claim of injury is hereby waived.

HOUSTON V. LACK
0ctober 9, 2018

 

 

 

 

